DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 11-13, 15, 22, and 26-28 are directed to an allowable composition. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 14, 16-18 and 23-25 are directed to methods and products using the allowable composition, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 1-5, 7-10 and 19-21 are directed to the invention of inhibiting formation of biofilm on a surface or inhibiting the growth of microorganisms or killing microorganisms, wherein said methods comprise the use of a composition that is different from the allowable composition, have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups II and III as set forth in the Office action mailed on 1/11/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


The application has been amended as follows:
Claims 1-10 and 19-21, canceled.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: Applicant’s Declaration submitted on 9/17/2021 has disqualified Bruno reference as prior art. In addition, the prior art does not teach a composition comprises one or more bacteria identified as PTA-6763, PTA-6682, PTA-6764, and PTA-6681, and one or more of agar, artificial sea water (ASW) medium, tryptic soy broth (TSB), brain heart infusion (BHI) broth, nutrient broth, and marine broth as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651